PER CURIAM.
Essie Craig appeals her conviction for felony possession of marijuana and the probationary term imposed as a result of that conviction. She specifically challenges the denial of her dispositive motion to suppress. The evidence against Ms. Craig was seized from her home during the execution of the same search warrant involved in Randall v. State, 793 So.2d 59 (Fla. 2d DCA 2001), in which this court reversed the denial of Ms. Randall’s motion to suppress. Both Ms. Randall’s case and Ms. Craig’s case arose out of the same factual incident and the legal issues presented for consideration were identical. Accordingly, we reverse.
Reversed and remanded.
ALTENBERND,1 CASANUEVA, and SALCINES, JJ., Concur.